Citation Nr: 1203575	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  05-37 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 2007 for the award of service connection for posttraumatic stress disorder (PTSD) and to Dependents Educational Assistance, Chapter 35.   

2.  Entitlement to service connection for claimed headaches.     

3.  Entitlement to service connection for claimed tonsillitis.     

4.  Entitlement to service connection for claimed hypertension to include as secondary to the service-connected PTSD. 

5.  Entitlement to service connection for claimed diabetes mellitus.

6.  Entitlement to service connection for claimed prostate cancer.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from July 1950 to September 1951 and January 1953 to January 1956.

The matters of service connection for hypertension and diabetes mellitus originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the RO.  

In July 2007, the Board denied the claims of service connection for hypertension and diabetes mellitus, and for compensation benefits under 38 U.S.C.A. § 1151 for claimed prostate cancer.

However, the Veteran appealed only the claims of service connection to the U.S. Court of Appeals for Veteran's Claims (CAVC).  An Order that granted a Joint Motion for Remand was issued in August 2008.

The matters of service connection for PTSD and service connection for prostate cancer on a direct basis came before the Board on appeal from a December 2007 RO rating decision.   

In May 2009, the issues of service connection for hypertension, diabetes mellitus, PTSD, and a prostate disorder were remanded to the RO for additional development.  

In a November 2009 rating decision, service connection for PTSD was granted and a 100 percent rating was assigned on January 23, 2007.  Entitlement to Dependents Educational Assistance benefits, Chapter 35, was established from January 23, 2007.  The Veteran perfected an appeal as to the effective date of these awards.  

A January 2011 rating decision denied service connection for hypertension as secondary to PTSD and for tonsillitis and headaches.  The Veteran perfected an appeal as to the issues of service connection for tonsillitis and headaches.  

The Board previously denied service connection for the claimed headaches and tonsillitis in March 1957 on the basis that there was no evidence of current disability.  The Veteran was notified of this decision and did not appeal.  

Thus, the Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered; and the Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

However, on thorough review, the Board finds that the provisions of 38 C.F.R. § 3.156(c) must be applied to the Veteran's advantage in this case.  38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).

The evidence received since the March 1957 rating decision includes an official service treatment record that is relevant to the claim of service connection for headaches and tonsillitis that existed at the time of the March 1957 decision, but was not associated with the claims file at that time.  

The record shows that, in November 2009, an additional service enlistment examination report dated in July 1950 was associated with the claims file.  

Thus, the earlier rating decision, accordingly, is not considered to be final for the purposes of the current appeal.  The Board finds that 38 C.F.R. § 3.156(c) applies, and the claim for service connection for headaches and tonsillitis must be reconsidered.  These issues have been recharacterized as above on the title page.  

The Veteran and his attorney filed a timely Notice of Disagreement as to the January 2011 rating decision and the issue of service connection for hypertension as secondary to the PTSD.  

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for hypertension, diabetes mellitus, headaches, tonsillitis and prostate cancer are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The January 23, 2007 hearing testimony is earliest that it can be reasonably construed that the Veteran was claiming service connection for PTSD.      

2.  In a November 2009 rating decision, the RO granted service connection for PTSD, and assigned 100 percent rating, effective on January 23, 2007, determined to be the date of receipt of the informal claim for compensation.  

3.  Prior to January 23, 2007, the Veteran is not shown to have presented a formal or informal claim showing an intent to claim service connection for a psychiatric disorder.

4.  DEA benefits are not payable prior to January 23, 2007 in this case. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date earlier than January 23, 2007 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2011). 

2.  The criteria for the assignment of an effective date earlier than January 23, 2007, for eligibility for DEA under 38 U.S.C. Chapter 35 are not met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 3.807, 4.15, 21.3021 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in August 2007, and October 2007, prior to the initial adjudication of the claim for service connection for PTSD.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of her claim to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The August 2007 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The August 2007 letter informed the Veteran of the type of evidence needed in order to substantiate an earlier effective date. 

The Courts have held that were the underlying claim of service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board notes that the claim for an earlier effective date was readjudicated in the June 2011 Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  It is also clear from the Veteran's and his attorney's arguments that he has actual knowledge as to how an effective date is assigned.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not been prejudiced by any technical notice deficiency along the way.

The Board finds that the duty to assist has been met.  There is no identified relevant evidence that has not been accounted for.  As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.  

There is no indication or allegation that additional evidence could show that the Veteran filed an earlier claim for benefits with VA.  There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to earlier effective dates.

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  

Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis

In the present case, the Veteran asserts that an effective date for the award of service connection for PTSD should be earlier than January 23, 2007.   

The record shows that in a November 2009 rating decision, the RO granted service connection for PTSD and assigned an effective date of January 23, 2007.  The Veteran testified at a hearing on January 23, 2007 and raised the issue of service connection for PTSD.  The RO construed the hearing transcript as an informal claim of service connection for PTSD and granted the award of service connection from that date.  

Moreover, the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations,"  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

The law generally requires VA to "give a sympathetic reading to the Veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).

VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

The Board has reviewed the record to determine whether an informal claim of service connection for a psychiatric disorder to include PTSD had been filed at any time prior to January 23, 2007.  

No document was received between January 1956 and January 23, 2007 that can be construed as an informal or formal claim for compensation benefits for a psychiatric disorder.  

In May 1952, the Veteran submitted an application for hospital treatment or domiciliary care.  The Veteran submitted formal applications for compensation benefits and these applications were received in April 1956 and February 1957.  The Veteran did not list a psychiatric disorder in the application. 

The Veteran submitted written statements in June 1956 and July 1956.  The Veteran did not express an intent to apply for compensation benefits for a psychiatric disorder.  

The Veteran submitted written statements in February 1958 and April 1958 in which he expressed an intent to file for dental benefits.  The Veteran did not express an intent to apply for compensation benefits for a psychiatric disorder.  

The Veteran submitted a formal application for compensation benefits for prostate cancer in August 2004.  Once again, he did not express an intent to apply for compensation benefits for a psychiatric disorder.  

The Veteran's statements dated in January 2005, February 2005, May 2005, June 2005 August 2005, October 2005, April 2006 and September 2006 do not express an intent to apply for compensation benefits for a psychiatric disorder.  In these statements, the Veteran discussed the claims of service connection for hypertension, prostate cancer and diabetes mellitus.   

The Board has also examined statements by the Veteran's representative and other letters and communications in the record to determine if any of these could be construed an informal claim.  The Veteran's representative's statement dated in August 2006 and the statements dated in December 2004, June 2005, July 2005 and September 2006 do not indicate an intent to apply for compensation benefits based on service connection for a psychiatric disorder. 

The record shows that medical reports and records have been associated with the claims file prior to January 23, 2007.  An October 1956 VA examination report shows a diagnosis of passive aggressive reaction.  This report was received into evidence in October 1956.  

The VA examination reports and treatment records cannot be construed as a claim of service connection for a psychiatric disorder.   

The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).  Medical evidence alone without an intent to apply for benefits does not establish a claim.  See Kessel v. West, 13 Vet. App. 9 (1999).  

In Kessel, the appellant submitted medical evidence in conjunction with another claim, in which a physician medically related the appellant's unequal pupil size to an injury in service.  Id. at 22.  The appellant argued that the Board should have adjudicated a claim of service connection for unequal pupil size.  Id.  

However, the Court found that medical evidence alone without an intent on the part of the appellant to file for benefits, was not sufficient evidence of an informal claim.  Id. at 22-23.  

The Court indicated that examination or hospitalization records may be considered informal claims if there is first a prior allowance or disallowance of a former claim and cited to 38 C.F.R. § 3.157(b) and Crawford v. Brown, 5 Vet. App. 33 (1993).  Id. at 23.  

In the present case, there had not been a prior allowance or disallowance of a claim of service connection for a psychiatric disorder, and therefore, any examination reports or treatment records could not be accepted as an informal claim.  

The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

Merely seeking treatment, does not establish a claim, to include an informal claim, for compensation.  Thus, the VA examination report and VA treatment records alone cannot be considered to be a claim of service connection for a psychiatric disorder.  

The record also shows that, during the time period in question, the Veteran submitted various records including copies of marriage licenses and marriage and birth certificates, declarations of marital status, and school attendance forms.  These documents do not evidence an intent to file for compensation benefits and cannot be construed an informal claim for compensation benefits for a psychiatric disorder.  

Accordingly, under the applicable regulations, January 23, 2007 is the earliest date for the award of service connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This is the date of receipt of the informal claim for compensation benefits for a psychiatric disorder to include PTSD.  

Thus, the claim for an effective date earlier than January 23, 2007 for the award of service connection for a psychiatric disorder is denied.  

The Board shall next consider whether an effective date prior to January 23, 2007 is warranted for entitlement to DEA benefits pursuant to 38 U.S.C.A. Chapter 35.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2011). 

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

As the Veteran is not entitled to an effective date prior to January 23, 2007 for the award of a 100 percent rating for the service-connected PTSD, a date prior to this is not warranted for entitlement to DEA benefits.  

Although the Veteran may contend that he is entitled to an earlier effective date for Chapter 35 Dependents' Educational Assistance, VA regulations dictate the specific circumstances and criteria which must be met before DEA benefits may be granted.  

As these criteria have not been met prior to January 23, 2007, an effective date prior to this date for the grant of DEA benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The claim for an effective date earlier than January 23, 2007 for the grant of service connection for PTSD and DEA Chapter 35 benefits is denied.  



REMAND

The May 2009 remand indicates that according to the August 2008 Joint Motion, the Board failed to assist the Veteran in requesting records from the National Personnel Records Center (NPRC).  It was specifically noted that the Board should obtain hospitalization records from Lackland Hospital.  The RO was directed to make attempts to obtain such records.  

A review of the record shows that, in November 2009, the RO contacted the NPRC and requested copies of the hospital/clinical records from Lackland Hospital.  In the November 2009 Supplemental Statement of the Case, the RO indicated that the clinical records from Lackland Hospital were associated with the file.  

However, after review of the record, the Board is unable to locate these records in the file.  Further, the RO does not discuss these records in the Supplemental Statement of the Case.  

The U.S. Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the RO should make another attempt to obtain these records and should contact the NPRC and specifically request copies of the Veteran's hospitalization/clinical records from Lackland Hospital.  

As noted in the Introduction, the Board finds that the provisions of 38 C.F.R. § 3.156(c) must be applied and that VA must reconsider the claims of service connection for headaches and tonsillitis on a de novo basis.  

The evidence received since the March 1957 rating decision includes an official service treatment record that is relevant to the claims of service connection for headaches and tonsillitis and existed at the time of the March 1957 decision, but was not associated with the claims file at that time.  

In November 2009, an additional service enlistment examination report dated in July 1950 was associated with the claims file.  Thus, the earlier rating decision is not considered to be final for the purposes of the current appeal.  

The Board finds that 38 C.F.R. § 3.156(c) applies, and the claim for service connection for headaches and tonsillitis must be reconsidered.  

It is now incumbent upon the RO to readjudicate these claims on its underlying merits, i.e., on a de novo basis.  It would be potentially prejudicial to the Veteran for the Board to in the first instance, unless this claim is granted.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993);

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

There is evidence of record showing a current treatment and diagnosis of headaches.  The Veteran also submitted a statement that he has had headaches since service.  In a September 2011 statement, the Veteran stated that, while serving aboard the USS Telfair in November 1955, he fell from the bridge into a troop carrier and struck his head.  He contends that his headaches have been persistent ever since.  

The Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of a current disability, an injury in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that an examination is needed to determine whether the Veteran's claimed headaches had their clinical onset in service or are related to a documented injury or event in service.  

Regarding the claim for service connection for hypertension, the Veteran and his attorney filed a timely Notice of Disagreement as to the January 2011 rating decision that denied service connection for hypertension as secondary to the PTSD.  

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

The claim of service connection for hypertension on a direct basis is inextricably intertwined with the pending claim for service connection for hypertension as secondary to (PTSD).  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Further, the Board finds that additional development is necessary for the claim of service connection for hypertension.  The Veteran was afforded a VA examination in August 2010.  The examiner provided a medical opinion as to whether the hypertension was caused or aggravated by the service-connected PTSD.  However, the examiner did not provided an opinion as to whether the hypertension was incurred in or aggravated by active service.  

A review of the record shows that a May 1952 application for hospital treatment or domiciliary care indicated that the Veteran's blood pressure reading was 140/90.  This reading was taken between the Veteran's two periods of service.   

It is unclear if the Veterans had a diagnosis of hypertension at that time.  This may also be evidence that the hypertension pre-existed his second period of service from January 1953 to January 1956.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).

Thus, a new examination is needed to obtain a medical opinion as to whether the hypertension was incurred in the first period of service or aggravated by the second period of service.  

At the hearing before the Board in January 2007, the Veteran stated that he was currently receiving treatment for prostatitis by Dr. Hester and had previously been treated by Dr. Cole in Louisville in 1954.  He stated that Dr. Cole had retired and his records were transferred to Dr. Hester.  

The Veteran also stated that he received treatment for hypertension in 1956 by Dr. Blibal.  The Veteran also stated that he received treatment for diabetes mellitus in 1956.  Of record are treatment records from Dr. Hester dated from 1988 to August 2005.  

The RO should contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the RO may make an attempt to obtain treatment records showing treatment of prostatitis and hypertension by Drs. Cole, Blibal, and Hester.  

The RO should ask the Veteran to provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed disabilities.   

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.
  
Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take all indicated action to contact the National Personnel Records Center and request copies of all of the Veteran's service inpatient/clinical records from Lackland Hospital.  If records could not be obtained, the RO must document all steps that were taken.  

2.  The RO should take appropriate steps to contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the RO may make an attempt to obtain copies of records dealing with treatment of prostatitis and hypertension from Drs. Cole, Blibal and Hester.  

If the Veteran provides the necessary information and authorizations, the RO should obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

The RO should ask the Veteran to identify any other VA and non-VA sources of medical treatment for the claimed disabilities since that time.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran provides the necessary information and authorizations, the RO should obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

4.  The RO should schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed headaches.  The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies (to include x-rays, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current headaches disability is due to an injury or another event of the Veteran's period of active service.   

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the hypertension.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the entire record, the examiner should render an opinion as to whether the claimed hypertension was incurred in or aggravated by either period of active service.   

The examiner should outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

6.  The RO then should furnish a Statement of the Case as to the issue of service connection for hypertension as secondary to the PTSD.  Only if the Veteran perfects an appeal should this matter be certified to the Board for the purpose of appellate review.

7.  After completing all indicated action, and any other notification and/or development deemed warranted, The RO should readjudicate the claims of service connection for headaches, tonsillitis, diabetes mellitus and prostate cancer in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


